            Case 7:20-cv-07497 Document 1 Filed 09/12/20 Page 1 of 20




Sheehan & Associates, P.C.

United States District Court
Southern District of New York                                    7:20-cv-07497

Luke      Magnuson,   Laura    Vitaliani,
individually and on behalf of all others
similarly situated,
                                Plaintiffs,

                 - against -                                Class Action Complaint

The Price Chopper, Inc.,
                                Defendant

       Plaintiffs by attorneys allege upon information and belief, except for allegations pertaining

to plaintiffs, which are based on personal knowledge:


       1.    The Price Chopper, Inc. (“defendant”) manufactures, distributes, markets, labels and

sells vanilla bean ice cream under its “PICS” brand (“Product”).

       2.    The Product is available to consumers from defendant’s retail stores and website -

Price Chopper and Market 32 – and is sold in cartons of 1.5 Quarts.

       3.    The relevant front label representations include “Vanilla Bean,” “Vanilla Bean Ice

Cream,” an amber color patter evocative of vanilla, two scoops of the product with noticeable

“vanilla bean specks” and the brand, “PICS.”
              Case 7:20-cv-07497 Document 1 Filed 09/12/20 Page 2 of 20




        4.     The representations are misleading because the Product contains artificial, non-

vanilla flavors not disclosed to consumers, less vanilla than consumers expect and the vanilla bean

specks only give the illusion of more vanilla but do not contribute any vanilla taste.

        5.     Nielsen has reported that 62% of consumers say they try to avoid artificial flavors.1

        6.     Another study by New Hope Network concludes that “71% of consumers today are

avoiding artificial flavors.”2

        7.     Label Insight determined that 76% of consumers avoid products with artificial

flavors.3

        8.     Natural flavors “almost always cost[s] much more than an artificial flavor,” so



1
  Nielsen, Reaching For Real Ingredients: Avoiding The Artificial, Sept. 6, 2016.
2
  Alex Smolokoff, Natural color and flavor trends in food and beverage, Natural Products Insider, Oct. 11, 2019.
3
  Thea Bourianne, Exploring today’s top ingredient trends and how they fit into our health-conscious world, March
26-28, 2018.


                                                       2
               Case 7:20-cv-07497 Document 1 Filed 09/12/20 Page 3 of 20




companies and consumers are willing to pay higher prices for the real thing – orange flavor from

oranges and vanilla flavor from vanilla, as opposed to orange flavor synthesized from lemons or

vanillin (the main flavor molecule in vanilla) derived from wood pulp or petroleum derivatives.4

         9.     Flavoring ingredients, especially for products labeled as vanilla, are typically the

most expensive ingredient in a food, and vanilla has reached record high prices in recent years.5

         10.    Demand for real vanilla “has been steadily increasing…due to consumer demand for

natural foods that are free of artificial ingredients.”6

         11.    According to one flavor supplier, today’s consumers “want real vanilla, not imitation

[vanilla] flavoring.”

         12.    Vanilla’s “desirable flavor attributes…make it one of the most common ingredients

used in the global marketplace, whether as a primary flavor, as a component of another flavor, or

for its desirable aroma qualities.”7

         13.    Vanilla’s unique flavor cannot be duplicated by science due to over 200 compounds

scientists have identified, including volatile constituents such as “acids, ethers, alcohols, acetals,

heterocyclics, phenolics, hydrocarbons, esters and carbonyls.”8

         14.    An example of the compounds which provide vanilla’s flavor are shown in table

below, identified through gas chromatography-mass spectrometry (“GC-MS”) of a sample of

Simply Organic Madagascar Vanilla Extract.




4
  David Andrews, Synthetic ingredients in Natural Flavors and Natural Flavors in Artificial flavors, Environmental
Working Group (EWG).
5
  Finbarr O’Reilly, Precious as Silver, Vanilla Brings Cash and Crime to Madagascar, New York Times, Sept. 4, 2018.
6
  Chagrin Valley Soap & Salve Company, FAQs, Why Are The Prices of Vanilla Bean Products Always Increasing?
7
  Daphna Havkin-Frenkel, F.C. Bellanger, Eds., Handbook of Vanilla Science and Technology, Wiley, 2018; Kristiana
Lalou Queen of flavors: Vanilla rises above transparency concerns to lead category, Food Ingredients First, Sept. 3,
2019 (describing vanilla as “versatile”).
8
  Arun K. Sinha et al., “A comprehensive review on vanilla flavor: extraction, isolation and quantification of vanillin
and other constituents,” International Journal of Food Sciences and Nutrition 59.4 (2008): 299-326.


                                                          3
             Case 7:20-cv-07497 Document 1 Filed 09/12/20 Page 4 of 20




       15.   While vanillin is the most abundant compound (MS Scan # 759, 77.4301 Peak Area

%), numerous other compounds contribute to vanilla’s taste in small amounts.

       16.   Methyl cinnamate (MS Scan # 751) and p-cresol (MS Scan # 415) provide cinnamon

and creamy flavor notes to vanilla.

       17.   In early 2018, in response to rampant misleading labeling of vanilla products, flavor

industry representatives urged their peers to truthfully label vanilla foods so that consumers are


                                                4
              Case 7:20-cv-07497 Document 1 Filed 09/12/20 Page 5 of 20




not misled. See John B. Hallagan and Joanna Drake, The Flavor and Extract Manufacturers

Association of the United States (“FEMA”), “Labeling Vanilla Flavorings and Vanilla-Flavored

Foods in the U.S.,” Perfumer & Flavorist, Vol. 43 at p. 46, Apr. 25, 2018 (“Hallagan & Drake”)

(“There are many current examples of food products that are labeled as ‘vanilla’ that are clearly

mislabeled and therefore in violation of FDA regulations.”).

        18.    The authors explain that relevant regulations “require that food products be labeled

accurately so that consumers can determine whether the product is flavored with a vanilla flavoring

derived from vanilla beans, in whole or in part, or whether the food’s vanilla flavor is provided by

flavorings not derived from vanilla beans.9

        19.    Requirements for vanilla products were “established by the FDA in the 1960s over

growing concern of adulteration of vanilla extract with less valuable substances,” which alleviated

“potential consumer fraud by establishing specific requirements for vanilla extract and other

standardized vanilla products.”12

        20.    The vanilla standards were promulgated to end practices which “deprive the

consumer of value the product is represented to have, and for which the consumer pays,” such as

“the widespread and exceedingly serious adulteration of vanilla extracts that are now labeled

‘pure.’”13

        21.    At the time, the FDA stated that “the purposes of the standards are to assure that the

consumer gets what is expected when purchasing vanilla products.”14

        22.    The FDA section chief in charge noted: “The prime purpose sought to be served by



9
  Hallagan and Drake.
12
   Id; New York has adopted all federal regulations for food labeling through its Agriculture and Markets Law
(“AGM”) and accompanying regulations, Title 1, Official Compilation of Codes, Rules and Regulations of the State
of New York (“NYCRR”).
13
   Letter from McCormick & Company Inc. to HEW Secretary, January 15, 1960.
14
   Press Release U.S. Department of Health, Education, and Welfare, September 13, 1963.


                                                       5
               Case 7:20-cv-07497 Document 1 Filed 09/12/20 Page 6 of 20




the standards adopted was to promote honest, fair dealing with housewives and other consumers

of the flavorings covered by the standards.”15

         23.    Industry leaders supported vanilla standards to “insure, for the protection of both the

consumers and our industry, that all vanilla products are correctly labeled and meet at least

minimum standards.”16

         24.    To correctly label foods with a characterizing flavor of vanilla, Hallagan and Drake

stress two key points:

     1. “The federal standards of identity for vanilla flavorings at 21 CFR Section 169 and ice

         cream at 21 CFR Section 135, and their labeling requirements, take precedence over the

         general flavor and food labeling regulations at 21 CFR Section 101.22;” and

     2. “The federal standard of identity for vanilla flavorings at 21 CFR Section 169 applies to

         both the flavorings sold directly to consumers and to food manufacturers for use in finished

         food products.”17


         25.    The IDFA, Hallagan and Drake and FEMA point out that the regulations for vanilla

products and ice cream “are supplemented by a formal FDA Advisory Opinion, and a collection

of FDA-issued regulatory correspondence,” which support this conclusion.18

         26.    Ice cream has specific requirements, according to FEMA:




15
   Memorandum of Telephone Conversation between Mr. Alfred Daibock, Commercial Policy Division, Department
of State and Tom Bellis, Food Standards Branch, FDA.
16
   Letter from McCormick & Company Inc. to HEW Secretary, January 15, 1960.
17
18
  Hallagan, endnote 7, FDA, 1983. Letter dated 9 February 1983 from FDA to FEMA constituting an FDA Advisory
Opinion (21 C.F.R. § 135.110(f) “makes no provision for any natural flavors other than natural characterizing flavors”
which means the “FDA must treat all natural flavors that simulate the characterizing flavor as artificial flavors when
deciding what name should appear on the principal display panel.”).


                                                          6
              Case 7:20-cv-07497 Document 1 Filed 09/12/20 Page 7 of 20




        When consumers purchase ice cream labeled as “vanilla ice cream” they expect it
        to be flavored with vanilla flavoring derived from vanilla beans unless labeled
        otherwise. As we shall see, this expectation is codified in two U.S. federal standards
        of identity, one for vanilla flavorings and one for ice cream.26

        (emphasis added).

        27.   Ice cream flavor regulations distinguish between three categories, with Category 1

referring to ice cream which gets its flavor only from its natural characterizing flavor – i.e., vanilla

from vanilla beans, strawberry from strawberries, etc. See 21 C.F.R. §135.110(f)(2)(i) (“If the food

contains no artificial flavor, the name on the principal display panel or panels of the label shall be

accompanied by the common or usual name of the characterizing flavor, e.g., ‘vanilla’”).

        28.   That the ice cream regulations are meant to be read “together with the vanilla

standard of identity means that the characterizing flavor for this [Category 1] ice cream must be

provided only by vanilla extract complying with the standard at 21 CFR Section 169.175, or

another standardized vanilla flavoring derived solely from vanilla beans.”28

        29.   All flavors from sources other than the natural characterizing flavor are considered

“artificial flavors” in ice cream, according to the FDA, FEMA and the International Dairy Foods

Association (“IDFA”).29

        30.   The Product’s representations are false, misleading and unlawful because it contains

artificial vanilla flavors and less vanilla than consumers expect.

        31.   The ingredient list designates “Natural Flavor” instead of an exclusively vanilla

ingredient like “vanilla extract” or “vanilla flavoring.” See 21 C.F.R. § 169.175 (b)(1) (“The

specified name of the food is ‘Vanilla extract’ or ‘Extract of vanilla’”); see also 21 U.S.C. §343(g)




26
   John B. Hallagan and Joanna Drake, The Flavor and Extract Manufacturers Association of the United States,
“Labeling Vanilla Flavorings and Vanilla-Flavored Foods in the U.S.,” Perfumer & Flavorist, Apr. 25, 2018.
28
   Hallagan at p. 11.
29
   IDFA, Ice Cream & Frozen Desserts Labeling Manual, 2019 Ed.


                                                     7
                 Case 7:20-cv-07497 Document 1 Filed 09/12/20 Page 8 of 20




(requiring ingredients to be listed with “the name of the food specified in the definition and

standard”).



                                                            INGREDIENTS: MILKFAT AND
                                                            NONFAT MILK, SUGAR, CORN
                                                            SYRUP, HIGH CORN SYRUP,
                                                            WHEY, NATURAL FLAVOR,
                                                            MONO    &  DIGLYCERIDES,
                                                            GUAR GUM, LOCUST BEAN
                                                            GUM,   POLYSORBATE    80,
                                                            GROUND VANILLA BEANS
                                                            AND CARRAGEENAN.



           32.    In vanilla ice cream, the designation of an ingredient as “natural flavor” means it is

a combination of vanilla and non-vanilla flavor.

           33.    This “Natural Flavor” is actually an ingredient designated as “Vanilla With Other

Natural Flavors.”

           34.    The Product “contains natural flavor compounds that simulate vanilla but are not

derived from vanilla beans,” and are therefore considered artificial flavors.30

           35.    Representing the Product as “Vanilla Bean” instead of “Vanilla Bean Flavored,”

“Artificial Vanilla Bean” or “Artificially Flavored Vanilla Bean” is deceptive and misleading to

consumers. See 21 C.F.R. §135.110(f)(2)(iii) (“If the food contains both a natural characterizing

flavor and an artificial flavor simulating it, and if the artificial flavor predominates”).

           36.    The Product’s front label does not state “contains some vanilla” or “made with a drop

of vanilla,” but designates the characterizing flavor as “Vanilla” without qualifying terms.

           37.    The Product’s inclusion of “Ground Vanilla Beans” is misleading because their



30
     Hallagan and Drake, p. 48.


                                                     8
              Case 7:20-cv-07497 Document 1 Filed 09/12/20 Page 9 of 20




presence, in the product name and in the label image, gives consumers the misleading impression

the Product contains more vanilla than it does.

        38.    However, these are not the remnant of vanilla beans which have provided their

vanilla flavor to this Product, but exhausted vanilla bean specks.

        39.    Vanilla bean specks are the:

        tiny black seeds that line the inside of a vanilla bean. When flavor houses extract
        vanilla beans to make vanilla extract, the goal is to extract all possible flavor from
        the bean, including its seeds. After the vanilla extract has percolated for an optimal
        time, the vanilla bean pods and seeds sink to the bottom and are filtered from the
        extract. As a final step, the vanilla bean seeds are sifted from the spent vanilla bean
        pods. The resulting bean pods and seeds are known as “exhausted,” because all
        flavor has been extracted.41

        40.     The FDA has have long prohibited adding such ingredients to food, stating:

        Spent vanilla beans are considered an adulterant under Section 402(b) of the
        Federal Food, Drug, and Cosmetic Act. We have consistently considered spent
        spice ingredients adulterated because of extraction of essential ingredients.42

        41.     According to the TTB, the addition of “ground vanilla beans which had been

exhausted…do not constitute a legitimate article of commerce for food use in that the valuable

constituents, the flavoring principles, have been omitted or abstracted therefrom.”43 See 21 U.S.C.

§ 342(b)(1) (“A food shall be deemed to be adulterated – If any valuable constituent has been in

whole or in part omitted or abstracted therefrom.”).

        42.     The FDA and TTB are clear that “This type of adulteration cannot be corrected by

any form of labeling.”44 See Moses Letter (“We are unable to suggest any way that your client

might use a combination of spent vanilla beans with other flavoring materials in ice cream.”).



41
   Cook’s Blog, Vanilla Bean Seeds: A Troubling New Trend, June 13, 2019.
42
   Walter Moses, Division of Industry Advice, FDA, to Alan H. Kaplan, May 10, 1965.
43
   Letter from Chester T. Hubble, Director of Administrative Review, Bureau of Enforcement, Bureau of Alcohol,
Tobacco Tax Division, U.S. Treasury to Anthony Filandro, Virginia Dare Extract Company, Inc., August 23, 1960;
TTB has authority over extract of vanilla due to alcohol content.
44
   Hubble letter.


                                                      9
             Case 7:20-cv-07497 Document 1 Filed 09/12/20 Page 10 of 20




       43.    A reasonable consumer cannot follow up or learn the truth that the Product contains

non-vanilla artificial flavors, from reading the Product’s ingredient list because defendant labels

the flavor as “Natural Flavor” and fails to provide clarification elsewhere on the Product.

       44.    A reasonable consumer cannot follow up or learn the truth that the Product contains

exhausted vanilla bean seeds from reading the Product’s ingredient list because defendant labels

this as “Ground Vanilla Beans” and fails to provide clarification elsewhere on the Product.

       45.    Defendant knows consumers will pay more for the Product because the label only

states “Vanilla Bean.”

       46.    Defendant’s branding and packaging of the Product is designed to – and does –

deceive, mislead, and defraud plaintiff and consumers.

       47.    Defendant sold more of the Product and at higher prices than it would have in the

absence of this misconduct, resulting in additional profits at the expense of consumers.

       48.    The value of the Product that plaintiffs purchased and consumed was materially less

than its value as represented by defendant.

       49.    Had plaintiffs and class members known the truth, they would not have bought the

Product or would have paid less for them.

       50.    As a result of the false and misleading labeling, the Product are sold at a premium

price, approximately no less than $4.99 per 1.5 Quart, excluding tax, compared to other similar

products represented in a non-misleading way, and higher than the price of the Product if it were

represented in a non-misleading way.




                                                10
              Case 7:20-cv-07497 Document 1 Filed 09/12/20 Page 11 of 20




                                       Jurisdiction and Venue


        51.    Jurisdiction is proper pursuant to Class Action Fairness Act of 2005 (“CAFA”). 28

U.S.C. § 1332(d)(2)

        52.    Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]” Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

        53.    Plaintiff Luke Magnuson is a citizen of Massachusetts.

        54.    Defendant The Price Chopper, Inc., is a New York corporation with a principal place

of business in Schenectady, Schenectady County, New York and is a citizen of New York.

        55.    “Minimal diversity” exists because plaintiff Luke Magnuson and defendant are

citizens of different states.

        56.    Upon information and belief, sales of the Product in Massachusetts and New York

exceed $5 million per year, exclusive of interest and costs, and the aggregate amount in

controversy exceeds $5 million per year.

        57.    Venue is proper in this judicial district because a substantial part of the events or

omissions giving rise to the claim occurred in this District, viz, the decision of plaintiff Vitaliani

to purchase the Product and the misleading representations and/or their recognition as such.

        58.    This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

                                                 Parties

        59.    Plaintiff Luke Magnuson is a citizen of Marlborough, Middlesex County,

Massachusetts.

        60.    Plaintiff Laura Vitaliani is a citizen of Pine Bush, Putnam County, New York.



                                                 11
             Case 7:20-cv-07497 Document 1 Filed 09/12/20 Page 12 of 20




       61.    Defendant The Price Chopper, Inc. is a New York corporation with a principal place

of business in Schenectady, New York, Schenectady County and is a citizen of New York.

       62.    Defendant operates at least 132 grocery stores, which include the Price Chopper and

Market 32 stores, across New York, Connecticut, Massachusetts, Vermont, New Hampshire,

Pennsylvania and Rhode Island.

       63.    During the relevant statutes of limitations, plaintiffs purchased the Product within

their districts and/or States for personal and household consumption and/or use in reliance on the

representations of the Product.

       64.    Plaintiff Luke Magnuson purchased the Product on one or more occasions, during

the relevant period, at defendant’s Price Chopper and/or Market 32 stores, on or around April 15,

2020, at locations including but not necessarily limited to 240 E Main St Marlborough, MA 01752.

       65.    Plaintiff Laura Vitaliani purchased the Product on one or more occasions, during the

relevant period, at defendant’s Price Chopper and/or Market 32 stores, in or around the end of

2019 and/or beginning of 2020, at locations including but not necessarily limited to 511 Schutt

Road Ext, Middletown, NY 10940.

       66.    Plaintiffs bought the Product at or exceeding the above-referenced prices because

they liked the product for its intended use and relied upon the front label claim to expect its taste

only came from the identified front label ingredient.

       67.    Plaintiffs were deceived by and relied upon the Product's deceptive labeling.

       68.    Plaintiffs would not have purchased the Product in the absence of Defendant’s

misrepresentations and omissions.

       69.    The Product was worth less than what Plaintiffs paid for it and they would not have

paid as much absent Defendant's false and misleading statements and omissions.




                                                 12
             Case 7:20-cv-07497 Document 1 Filed 09/12/20 Page 13 of 20




       70.    Plaintiffs intends to, seeks to, and will purchase the Product again when they can do

so with the assurance that Product's labels are consistent with the Product’s components.

                                         Class Allegations


       71.    The class will consist of all purchasers of the Product who reside in Massachusetts

and New York during the applicable statutes of limitations.

       72.    Plaintiffs seek class-wide injunctive relief based on Rule 23(b) in addition to a

monetary relief class.

       73.    Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiffs and class members are entitled to

damages.

       74.    Plaintiffs' claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

       75.    Plaintiffs are adequate representatives because their interests do not conflict with

other members.

       76.    No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       77.    Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

       78.    Plaintiffs' counsel is competent and experienced in complex class action litigation

and intends to protect class members’ interests adequately and fairly.

       79.    Plaintiffs seek class-wide injunctive relief because the practices continue.




                                                 13
              Case 7:20-cv-07497 Document 1 Filed 09/12/20 Page 14 of 20




                           New York General Business Law (“GBL”) §§ 349 & 350,
                                 Massachusetts General Laws Chapter 93A
                                     (Consumer Protection Statutes)

        80.    Plaintiffs incorporate by reference all preceding paragraphs.

        81.    Plaintiffs and class members desired to purchase and consume products which were

as described and marketed by defendant and expected by reasonable consumers, given the product

type.

        82.    Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

        83.    Defendant    misrepresented    the    substantive,   quality,   compositional   and/or

environmental attributes of the Product.

        84.    The amount and proportion of the characterizing component, vanilla, has a material

bearing on price and consumer acceptance of the Product and consumers do not expect non-vanilla,

flavors where a product’s characterizing flavor is labeled “vanilla” without more.

        85.    The ingredient list designation of “natural flavor” fails to tell consumers and

plaintiffs that the Product contains non-vanilla flavors, and/or artificial flavors which may or does

include vanillin from non-vanilla sources, maltol and piperonal.

        86.    The front label omits qualifying terms required to modify a characterizing flavor’s

representation when such flavor is not provided exclusively by the characterizing food ingredient,

in violation of regulations requiring disclosure of these facts.

        87.    The front label gives the impression the Product has more of the characterizing

ingredient than it does.

        88.    Plaintiffs relied on the statements, omissions and representations of defendant, and

defendant knew or should have known the falsity of same.

        89.    Where applicable, defendant was provided adequate notice of the violation of


                                                    14
             Case 7:20-cv-07497 Document 1 Filed 09/12/20 Page 15 of 20




relevant Massachusetts consumer protection laws.

       90.    Plaintiffs and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                        Negligent Misrepresentation

       91.    Plaintiffs incorporate by reference all preceding paragraphs.

       92.    Defendant     misrepresented     the    substantive,   quality,    compositional   and/or

environmental attributes of the Product.

       93.    The amount and proportion of the characterizing component, vanilla, has a material

bearing on price and consumer acceptance of the Product and consumers do not expect non-vanilla,

flavors where a product’s characterizing flavor is labeled “vanilla” without more.

       94.    The ingredient list designation of “natural flavor” fails to tell consumers and

plaintiffs that the Product contains non-vanilla flavors, and/or artificial flavors which may or does

include vanillin from non-vanilla sources, maltol and piperonal.

       95.    The front label omits qualifying terms required to modify a characterizing flavor’s

representation when such flavor is not provided exclusively by the characterizing food ingredient,

in violation of regulations requiring disclosure of these facts to Plaintiffs.

       96.    The front label gives the impression the Product has more of the characterizing

ingredient than it does.

       97.    Defendant had a duty to disclose and/or provide non-deceptive marketing of the

Product and knew or should have known same were false or misleading.

       98.    This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product type.

       99.    The representations took advantage of consumers’ cognitive shortcuts made at the




                                                     15
            Case 7:20-cv-07497 Document 1 Filed 09/12/20 Page 16 of 20




point-of-sale and their trust in defendant, a well-known and respected brand or entity in this sector.

       100. Plaintiffs and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Product.

       101. Plaintiffs and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

            Breaches of Express Warranty, Implied Warranty of Merchantability and
                  Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       102. Plaintiffs incorporate by reference all preceding paragraphs.

       103. The Product was manufactured, labeled and sold by defendant or at its express

directions and instructions, and warranted to plaintiffs and class members that they possessed

substantive, quality, compositional and/or environmental which they did not.

       104. Defendant had a duty to disclose and/or provide non-deceptive descriptions and

marketing of the Product.

       105. The amount and proportion of the characterizing component, vanilla, has a material

bearing on price and consumer acceptance of the Product and consumers do not expect non-vanilla,

flavors where a product’s characterizing flavor is labeled “vanilla” without more.

       106. The ingredient list designation of “natural flavor” fails to tell consumers and

plaintiffs that the Product contains non-vanilla flavors, and/or artificial flavors which may or does

include vanillin from non-vanilla sources, maltol and piperonal.

       107. The front label omits qualifying terms required to modify a characterizing flavor’s

representation when such flavor is not provided exclusively by the characterizing food ingredient,

in violation of regulations requiring disclosure of these facts to Plaintiffs.

       108. The front label gives the impression the Product has more of the characterizing



                                                  16
            Case 7:20-cv-07497 Document 1 Filed 09/12/20 Page 17 of 20




ingredient than it does.

       109. This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

       110. Plaintiffs provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       111. Defendant received notice and should have been aware of these misrepresentations

due to numerous complaints by consumers to its main office over the past several years regarding

the Product, of the type described here.

       112. The Product did not conform to its affirmations of fact and promises due to

defendant’s actions and were not merchantable.

       113. Plaintiffs and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                              Fraud


       114. Plaintiffs incorporate by reference all preceding paragraphs.

       115. Defendant      misrepresented    the    substantive,   quality,   compositional   and/or

environmental attributes of the Product.

       116. The amount and proportion of the characterizing component, vanilla, has a material

bearing on price and consumer acceptance of the Product and consumers do not expect non-vanilla,

flavors where a product’s characterizing flavor is labeled “vanilla” without more.

       117. The ingredient list designation of “natural flavor” fails to tell consumers and

plaintiffs that the Product contains non-vanilla flavors, and/or artificial flavors which may or does

include vanillin from non-vanilla sources, maltol and piperonal.

       118. The front label omits qualifying terms required to modify a characterizing flavor’s



                                                   17
            Case 7:20-cv-07497 Document 1 Filed 09/12/20 Page 18 of 20




representation when such flavor is not provided exclusively by the characterizing food ingredient,

in violation of regulations requiring disclosure of these facts to Plaintiffs.

       119. The front label gives the impression the Product has more of the characterizing

ingredient than it does.

       120. Defendant’s fraudulent intent is evinced by its failure to accurately identify the

Product on the front label and ingredient list, when it knew its statements were neither true nor

accurate and misled consumers.

       121. Plaintiffs and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                           Unjust Enrichment

       122. Plaintiffs incorporate by reference all preceding paragraphs.

       123. Defendant obtained benefits and monies because the Product was not as represented

and expected, to the detriment and impoverishment of plaintiffs and class members, who seek

restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiffs demand a jury trial on all issues.

    WHEREFORE, Plaintiffs pray for judgment:

   1. Declaring this a proper class action, certifying plaintiffs as representatives and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

       representations, and restitution and disgorgement for members of the class pursuant to the

       applicable laws;


                                                  18
           Case 7:20-cv-07497 Document 1 Filed 09/12/20 Page 19 of 20




   4. Awarding monetary damages and interest pursuant to the common law and other statutory

      claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiffs' attorneys and

      experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: September 12, 2020
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
                                                              60 Cuttermill Rd Ste 409
                                                              Great Neck NY 11021-3104
                                                              Tel: (516) 303-0552
                                                              Fax: (516) 234-7800
                                                              spencer@spencersheehan.com
                                                              E.D.N.Y. # SS-8533
                                                              S.D.N.Y. # SS-2056

                                                              Law Offices of Peter N. Wasylyk
                                                              Peter N. Wasylyk (PHV to file)
                                                              1307 Chalkstone Ave
                                                              Providence RI 02908
                                                              Telephone: (401) 831-7730
                                                              Fax: (401) 861-6064
                                                              pnwlaw@aol.com




                                              19
            Case 7:20-cv-07497 Document 1 Filed 09/12/20 Page 20 of 20




7:20-cv-07497
United States District Court
Southern District of New York

Luke Magnuson, Laura Vitaliani, individually and on behalf of all others similarly situated,


                                        Plaintiffs,


        - against -


The Price Chopper, Inc.,


                                         Defendant




                                  Class Action Complaint



                      Sheehan & Associates, P.C.
                       60 Cuttermill Rd Ste 409
                       Great Neck NY 11021-3104
                          Tel: (516) 303-0552
                          Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: September 12, 2020
                                                                        /s/ Spencer Sheehan
                                                                         Spencer Sheehan
